          Case 1:20-cr-00054-AJN Document 45
                                          44 Filed 11/02/20 Page 1 of 2

KAPLAN HECKER & FINK LLP                                                               350 Fifth Avenue
                                                                                              Suite 7110
                                                                                    New York, NY 10118
Direct Dial: (929) 294-2540                                                             (212) 763-0883
Direct Email: jdabbs@kaplanhecker.com                                             www.kaplanhecker.com
                                                               11/2/20

                                                                                    November 2, 2020

VIA ECF

Honorable Alison J. Nathan
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


       Re: U.S.A. v. Gordon, 1:20-cr-00054-AJN

Dear Judge Nathan:

      I write with the consent of the Government to request an extension of the pre-trial
motions deadline, currently November 6, 2020, in the above-referenced matter.

        I was appointed to represent Tafari Gordon (“RasTafari Bey”) on September 3, 2020. With
the Government’s consent, I previously requested and received an adjournment of the trial date in
this matter. The parties are scheduled to appear for a pretrial conference on December 18, 2020
and trial is scheduled in this matter for January 4, 2020.

       On September 30, 2020, the Court so-ordered a jointly proposed pre-trial schedule
submitted by the Government. Doc. No. 43. According to the pre-trial schedule, any 404(b)
motions or motions in limine must be filed by November 6, 2020.

       Recently, the parties have engaged in discussions about a potential pre-trial resolution to
this matter. The parties are seeking additional necessary information regarding Rastafari Bey’s
criminal history in furtherance of a possible disposition.

       Given our joint, ongoing effort to determine whether this matter can be resolved without
proceeding to trial, we ask that the Court extend the upcoming motions deadline from November
6, 2020 to November 20, 2020. If the Court grants the requested extension, the parties will use the
additional time to continue discussing a potential resolution, which may make motions
unnecessary in this matter. If for any reason the parties are not able to resolve this matter pre-trial,
the proposed extension would not require an adjournment of the scheduled trial date as briefing
would conclude by December 4, 2020, one month before trial.
         Case 1:20-cr-00054-AJN Document 45
                                         44 Filed 11/02/20 Page 2 of 2
                                                                                        Page 2


       We ask that the Court extend the motions deadline to November 20, 2020, the deadline for
oppositions to November 27, 2020 and the deadline for replies to December 4, 2020. The
Government joins in this request.            SO ORDERED.

                                          11/2/20
                                                                 Respectfully submitted,



                                                                 Jenna M. Dabbs


 cc:    Jacob Gutwillig / Elizabeth Espinosa
       Assistant United States Attorneys
       (by email)
